eR Ww bd

aD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

STUART HANLON, CSBN: 66104
SARA RIEF, CSBN: 227279

Law Office of Hanlon & Rief

1663 Mission, 2™ Floor

San Francisco, CA 94103
Telephone: (415) 864-5600
Facsimile: (415) 865-0376

Email: stuart@stuarthanlonlaw.com

Attorneys for Defendant
VICTOR TURK

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

 

 

 

 

 

UNITED STATES OF AMERICA,
Case No. CR 18-00463 CRB
Plaintiff,
Vv. DEFENDANT’S MOTION FOR
COMPASSIONATE RELEASE
VICTOR TURK, PURSUANT TO 18 U.S.C. § 3582(C)(1)(A)
Defendant.
NOTICE

PLEASE TAKE NOTICE that, at a date and time convenient to the Court for a telephonic/video
hearing, Mr. Turk will and hereby does move the Court for an order for his release from custody. This
motion is made on the grounds that Mr. Turk suffers from a serious medical condition that places him at
high risk of a severe illness or death should he contract COVID-19, and that compassionate release to

home confinement is permitted and appropriate under the circumstances.

-1-
DEFENDANT TURK’S MOTION FOR COMPASSIONATE RELEASE

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

This motion is based on 18 U.S.C. § 3582(c)(1)(A), the attached memorandum of points and
authorities, the concurrently filed declaration of counsel, report by cardiologist Dr. George Bren,
medical records for Mr. Turk, and upon such evidence and argument as may be presented at the hearing.

Introduction

Victor Turk, through counsel, respectfully requests that this Court order his compassionate
release pursuant to 18 U.S.C. § 3582(c)(1)(A) due to the COVID-19 pandemic.

Mr. Turk is a 45-year-old male who has Non-Rheumatic Aortic Stenosis which is an abnormality of the
aortic valve. This is a congenital condition that degenerates over time. A recent examination by a
cardiologist confirmed that Mr. Turk’s aortic stenosis is severe.' Mr. Turk is housed at USP Lompoc,
the medium security prison. As this Court is aware, this specific facility has been battling COVID-19
for months, at one point, having the largest outbreak of any BOP facility in the nation. The facility is
currently under a court order regarding the handling and release of inmates due to the outbreaks. Mr.
Turk continues to be at high risk for suffering serious complications, and even death, from COVID-19
should he contract the virus.* Remaining in custody is certainly a potential death sentence for Mr. Turk
and, therefore, compassionate release is warranted.

Procedural History

On July 31, 2019, Mr. Turk was sentenced by this Court to serve 120 months in custody based
on his plea to a violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(B)- Possession with Intent to Distribute
50 Grams or More of Methamphetamine and18 U.S.C. § 924(c)(1)(A)- Carrying or Possessing a
Firearm During and in Furtherance of a Drug Trafficking Crime. His current release date is February
16, 2027.7

Mr. Turk submitted a written request to the warden of USP Lompoc for Mr. Turk to be granted

compassionate release. On August 14, 2020, the warden denied Mr. Turk’s request for release.

 

! See, Medical Records for Mr. Turk attached as Exhibit B.

* See, Report by Dr. George Bren attached as Exhibit A.
3 See https://www.bop.gov/inmateloc/ (last visited September 21, 2020).
-2-

DEFENDANT TURK’S MOTION FOR COMPASSIONATE RELEASE

 

 
ww

oO S&S NN DN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Legal Authority
As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) authorizes courts to modify a

term of imprisonment. The relevant portion of this section states:

[T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion of
the defendant after the defendant has fully exhausted all administrative rights to appeal
a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier, may reduce the term of imprisonment (and may impose a
term of probation or supervised release with or without conditions that does not exceed
the unserved portion of the original term of imprisonment), after considering the factors
set forth in section 3553(a) to the extent they are applicable, if it finds that (i)
extraordinary and compelling reasons warrant such a reduction ... and that such a
reduction is consistent with applicable policy statements issued by the Sentencing
Commission.

The relevant Sentencing Commission policy statement, USSG § 1B1.13(1)(A), sets forth several
extraordinary and compelling reasons. Application Note 1(A) provides that “extraordinary and
compelling reasons” exist where “[t]he defendant is . . . suffering from a serious physical or medical
condition . . . that substantially diminishes the ability to provide self-care within the environment of a
correctional facility and from which he or she is not expected to recover.”

In order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A), Mr. Turk must (1) meet the
exhaustion requirement and (2) demonstrate that “extraordinary and compelling reasons” warrant such a
reduction. The court hearing the motion must find a reduction is consistent with applicable policy
statements issued by the Sentencing Commission and consider factors set forth in 18 U.S.C. § 3553(a).

A. Mr. Turk has Exhausted his Administrative Remedies

In 2018 Congress expanded the statute in the First Step Act of 2018. Pub. L. No. 115-391,
§ 603(b), 132 Stat. 5194, 5239 (Dec. 21, 2018). As amended, § 3582(c)(1)(A)(i), now permits this Court
to consider motions filed by the defendant so long as “the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

-3-

DEFENDANT TURK’S MOTION FOR COMPASSIONATE RELEASE

 

 
oO S&S NSN DD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

behalf,” or after “the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier[.]’*

Mr. Turk meets the exhaustion requirement.

B. There are extraordinary and compelling circumstances to release Mr. Turk from

Lompoc.

It is no longer a theoretical discussion as to whether COVID-19 will impact the prison system.
As of September 21, 2020, there have been 121 federal inmates who have died and two staff members.”
Since April, the impact to the Lompoc Correctional Complex, specifically the USP medium security
where Mr. Turk is housed, has been significant, As set forth in great detail in the Complaint by
individuals incarcerated at Lompoc against the warden of Lompoc and the Director of the BOP, Lompoc
was the site of the largest COVID-19 outbreak at a BOP facility.®

The CDC has warned that COVID-19 poses a heightened risk to those incarcerated in jail and
prisons. See Interim Guidance on Mgmt of Coronovirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities, Ctrs for Disease Control and Prevention 2 (March 23, 2020).’ The CDC’s dire
predictions have borne out in correctional institutions around the country — including at Lompoc. See
Castillo v. Barr, 2020 U.S. Dist. LEXIS54425 at *2 (C.D. Cal. Mar. 27, 2020); see also Torres, supra.

BOP’s “containment measures have already proven insufficient to prevent the spread of COVID-19.”

United States v. Rodriguez, 2020 U.S. Dist. LEXIS 58718 at *9 (E.D. Penn. April 1, 2020).

 

* Congress specifically noted the “documented infrequency with which the BOP filed motions for a
sentence reduction on behalf of defendants.” United States v. Redd, No. 1:97-CR-00006-AJT, 2020 WL
1248493, at *7 (E.D. Va. Mar. 16, 2020). Accordingly, “while the First Step Act did preserve the BOP’s
role relative to a sentence reduction in certain limited respects, it eliminated the BOP Director’s role as
the exclusive channel through which a sentence reduction could be considered by courts.” /d. (emphasis
in original).

> See https://www.bop.gov/coronavirus/
© See Torres, et.al. v. Milusnic, No. 2:20-cv-04450 (C.D. Cal. May 16, 2020), ECF No. | at § 2.

7 See https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html

 

-4.

 

DEFENDANT TURK’S MOTION FOR COMPASSIONATE RELEASE

 

 
SD

i)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Mr. Turk’s Health

Mr. Turk’s heart condition renders him uniquely susceptible to severe and potentially fatal
complications of COVID-19. The CDC has issued a report that lists medical conditions broken down
into Tiers 1 and 2. Tier one conditions are conditions that are known to increase the risk of developing
severe or fatal COVID-19 disease. Tier 2 are conditions that might increase risk. Mr. Turk’s aortic
stenosis falls into Tier 1 as a “serious heart disease.” As noted in the report from Dr. Bren, Mr. Turk’s
medical condition is “relatively uncommon”, so unlike hypertension or diabetes, there is little reference
for cases; however, Dr. Bren is clear that his condition is a “serious heart disease” as defined by the
CDC and that, severe aortic stenosis like Mr. Turk’s, “would be expected to increase these risks [of
death] even higher than those other conditions in the generic category of ‘serious heart conditions’”.*
Furthermore, and even more concerning, is that Mr. Turk’s heart condition is accompanied by
symptoms. Given he is symptomatic with severe aortic stenosis, Dr. Bren opines that Mr. Turk’s risk of
death, if he was to contract COVID-19, is substantial. Further, Dr. Bren opines that Mr. Turk needs
invasive valve treatment, regardless of the pandemic- this is how serious his condition has become.

Coupling Mr. Turk’s heart condition coupled with the explosive outbreaks of the virus in prison
facilities, there are “extraordinary and compelling reasons” to order Mr. Turk's immediate release rather
than forcing him to serve out the time remaining on his sentence under threat of a potentially fatal
infection. As this pandemic has progressed, this Court, as well as many courts across the country, have
ordered the release of defendants.

It is acknowledged that Mr. Turk has a significant portion of his sentence remaining, but this

should not deter this Court from ensuring that Mr. Turk not end up with a death sentence should he

 

8 See, Report by Dr. George Bren attached as Exhibit A.
-5-

 

DEFENDANT TURK’S MOTION FOR COMPASSIONATE RELEASE

 
oO Oo NS DH

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

remain in custody. In United States v. Boykin, CR-14-201 EGS (D.C. July 16, 2020), having served
only five years of a fifteen year sentence for firearms and narcotic charges, the court ordered release
where Boykin suffered from obesity, asthma, hypertension, sleep apnea and pre-diabetes.

Further, while Mr. Turk does have a criminal history and there may be concerns about this,
Judge Alsup ordered the release of a defendant in custody for felon in possession of a firearm. United
States v. Lipine Faafiu, CR 17-0231 WHA. Mr. Faafu is obese with high blood pressure and
hypertension. He was being housed at USP Atwater where, at the time, there were no confirmed
coronavirus cases. The court was concerned with the danger to community Mr. Faafu presented, but in
his order recognized that “any risk or danger he does pose can be mitigated with highly restrictive
conditions in home confinement.” See Jd. at ECF Document 75, Order, filed June 22, 2020. Similar
restrictive measures can also be set in place for Mr. Turk.

Earlier this month, Judge Miranda M. Du, from the District of Nevada, ordered the release of
defendant, Dewan Kauwe who was serving time for involvement in a methamphetamine conspiracy.
(United States v. Kauwe, CR-14-00044-MMD-WGC, ECF Document 568, Order, filed August 10,
2020.) Mr. Kauwe filed three motions for compassionate release and was about halfway through a sixty-
five month sentence. He was also housed at USP Lompoc. The court also stated that, even though the
initial outbreak at Lompoc had subsided, that USP Lompoc is a more dangerous place than if he was
released to his family. Also, see, e.g,, United States v. Perez, 2020 U.S. Dist. LEXIS 57265 (SDNY Apr.
1, 2020)(the court noted that Perez’ medical conditions justified release. “Confined to a small cell where
social distancing is impossible, Perez cannot provide self-care because he cannot protect himself from
the spread of a dangerous and highly contagious virus”); United States v. Rodriguez, 2020 U.S. Dist.
LEXIS 58718 (E.D.Pa. Apr. 1, 2020) (“the outbreak of COVID-19 and underlying medical conditions

that place [defendant] at a high risk should he contract the disease” justified release).

-6-

DEFENDANT TURK’S MOTION FOR COMPASSIONATE RELEASE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

B. Release is consistent with Sentencing Commission policy statements and the Section

3553(a) factors.

Section 3582 directs the Court to consider applicable Sentencing Commission policy statements
as well as the sentencing factors under 18 U.S.C. § 3553(a) in determining whether to exercise its
authority to reduce a sentence. The applicable policy statements and sentencing factors weigh in favor of
release. The applicable policy statement provides that “extraordinary and compelling reasons” exist
where “[t]he defendant is . . . suffering from a serious physical or medical condition . . . that
substantially diminishes the ability to provide self-care within the environment of a correctional facility
and from which he or she is not expected to recover.” USSG § 1B1.13, Application Note 1(A). That is
the case with Mr. Turk given his heightened risk should he contract COVID-19: his severe aortic
stenosis substantially diminishes his ability to protect against potentially fatal complications. It is very
likely that his heart will simply not be able to withstand this disease.

The section 3553(a) factors similarly weigh in favor of release. At the outset, section
3553(a)(2)(D) requires the Court to consider the health of a defendant. Granting Mr. Turk
compassionate release to a sentence of home confinement will permit him to take advantage of any
continued medical care he may require without delay or hindrance. As noted by Dr. Bren, he is need of
a valve replacement soon- in the next few months.

Compassionate release also is consistent with the guidelines’ goal of just punishment. Under
Pepper v. United States, 562 U.S. 476, 490-93 (2011), the Court can, and indeed must, consider post-
offense developments under § 3553(a). Here, the overriding factor under § 3553(a) that was not present
at the time of sentencing is the COVID-19 pandemic and the serious risks it presents. Mr. Turk does not
contest his original punishment and does not suggest that it was excessive or unreasonable, however,
“just punishment” does not warrant a sentence that includes exposure to a life-threatening illness. In
fact, the Eighth Amendment’s prohibition on cruel and unusual punishment includes unreasonable
exposure to dangerous conditions in custody. Helling v. McKinney, 509 U.S. 25, 28 (1993); see also
Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir. 1995) (applying Helling to exposure to asbestos);

Brown v. Mitchell, 327 F. Supp. 2d 615, 650 (E.D. Va. July 28, 2004) (applying Helling to contagious

diseases caused by overcrowding conditions). While it is true that Mr. Turk has a considerable amount
-7-

DEFENDANT TURK’S MOTION FOR COMPASSIONATE RELEASE

 
oO CO NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

of his sentence remaining, this must be weighed against the seriousness of his medical condition and the
very real possibility the contracting COVID-19 could be fatal.

Lastly, this Court can certainly protect the public by imposing strict conditions that this Court
determines are necessary to address any concerns that Mr. Turk is a danger to the public. Mr. Turk was
convicted of non-violent crimes and has had no disciplinary issues while in custody. He has been a
“Unit Orderly/Head Orderly” for about the past ten months.

Mr. Turks’ release plan is to live with his mother who is prepared to financially support Mr.
Turk. Throughout his case, and while serving his sentence, Mr. Turk continues to maintain a very close
relationship with this family. Mr. Turk has also spoke to his pastor and is working with him to find
employment.

Additionally, section 3553(a)(2)(D) directs the Court to consider what sentence would best
provide the defendant with needed medical care. “He is unlikely to be able to get the medical care he
needs at Lompoc in the midst of the pandemic.” United States v. Robinson, 2020 WL 1982872 (N.D.
Cal. Apr. 27, 2020) at *5 (citations omitted). Mr. Turk needs a serious medical procedure and he needs
it soon. Mr. Turk can best access needed medical care at home, where he will resume care with his
regular medical provider.

Relief Requested
Mr.Turk asks the Court to grant his request for compassionate release and place him on a term of

home confinement with any conditions this Court finds are necessary to meet the sentencing factors.
DATED: September 21, 2020 Respectfully submitted,

/s/ Sara Rief
SARA RIEF

Attorney for Defendant VICTOR TURK

-8-

 

DEFENDANT TURK’S MOTION FOR COMPASSIONATE RELEASE

 
WwW NN

oO Oo ST NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

STUART HANLON, CSBN: 66104
SARA RIEF, CSBN: 227279

Law Office of Hanlon & Rief

1663 Mission, 2" Floor

San Francisco, CA 94103
Telephone: (415) 864-5600
Facsimile: (415) 865-0376

Email: stuart@stuarthanlonlaw.com

Attorneys for Defendant
VICTOR TURK
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA,
Case No. CR 18-00463 CRB
Plaintiff,
Vv. DECLARATION OF SARA RIEF
VICTOR TURK,

Defendant.

 

 

I, Sara Rief, declare the following:

1. Ihave been appointed to represent Mr. Turk in both his underlying matter and in the filing of his
motion requesting compassionate release. I have personal knowledge of the facts stated in this

declaration and would testify competently to these facts if called as a witness.

2. Iam informed and believe that Mr. Turk sent a letter to the warden requesting compassionate

release and, that on August 14, 2020, the warden denied Mr. Turk’s request for release.

 

Dec of Sara Rief
Turk, 18-463 CRB

 
Oo CO TD

10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

3.

I have spoken to Dodie Turk, his mother, and can confirm that Mr. Reyes would be living at her
residence and that she would be supporting him financially.

I have obtained Mr. Turk’s medical records from the Bureau of Prisons via my client. I also
obtained his medical records via a release for a recent cardiologist examination offsite. These
records are attached as Exhibit B. Because these records contain both personal identifying
information and information that may be within the scope of confidentiality protections afforded
by the Health Insurance Portability and Accountability Act (“HIPPA”), I request that Exhibit B
be filed under seal. A separate motion and proposed sealing order are being filed with the court.
I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 21“, 2020 in San Francisco, California.

/s/ Sara Rief
SARA RIEF

2.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

STUART HANLON, CSBN: 66104
SARA RIEF, CSBN: 227279

Law Office of Hanlon & Rief

1663 Mission, 2™ Floor

San Francisco, CA 94103
Telephone: (415) 864-5600
Facsimile: (415) 865-0376

Email: stuart@stuarthanlonlaw.com

Attorneys for Defendant
VICTOR TURK

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA,
Case No. CR 18-00463 CRB

Plaintiff,
Vv. [PROPOSED] ORDER FOR
COMPASSIONATE RELEASE
VICTOR TURK, PURSUANT TO 18 U.S.C. § 3582(C)(1)(A)
Defendant.

 

 

 

 

 

[PROPOSED] ORDER
It is hereby ordered that, pursuant to 18 U.S.C. §3582(C)(1)(A), Mr. Turk be released from the

custody of the Bureau of Prisons and be placed on a period of home confinement with restrictions as
determined by the probation office.

IT IS SO ORDERED.

 

Hon. Judge Charles R. Breyer
UNITED STATES DISTRICT COURT

-|-

 

 
EXHIBIT A

 
GEORGE BREN, M.D.
1700 KALORAMA RD. N.W.
#409
WASHINGTON, D.C. 20009

9/16/20

Re: Victor John Turk
DOB: 8/27/75
Reg. #: 25181-111

To whom it may concern,

lam a general cardiologist with Board certification in Internal Medicine as well as
Cardiovascular Disease. | have served on the full-time faculty at George Washington University
where | was Associate Professor of Medicine (Cardiology) and Emergency Medicine, | have
been in private practice since 1989.

| have completed a review of the medical records of Victor John Turk (DOB: 8/27/75, Reg. #
25181-111) as provided by the Federal Bureau of Prisons (BOP) covering the period 11/14/19
to 8/10/20 with regards to possible compassionate release under 18 U.S.C. §3582(c)(1)(A).

The records show that Mr. Turk is a 45 year old former smoker who suffers from the following
medical conditions:

Non-Rheumatic Aortic Stenosis - Although this is not specifically listed as a formal diagnosis in
the provided medical record, the record refers to this condition on multiple occasions and the
diagnosis has been confirmed both by a local cardiology consultant and by a subsequent
echocardiogram.

Aortic stenosis (AS) is an abnormality of the aortic valve in which, fora variety of potential
reasons, the valve, which sits between the left ventricle and the aorta, does not open fully as
the left ventricle is ejecting blood out of the heart into the aorta and thence to the body. This
results in an increase in the amount of work the left ventricle must perform when pumping,
and, when severe, can result in an inability of the heart to pump sufficient biood to meet the
body's needs at the time, which is obviously quite a dangerous situation.

In Mr. Turk’s case, his aortic stenosis is not the result of rheumatic fever, at one time by far
the most common cause of AS, but rather due to a congenital condition called bicuspid aortic
valve in which the valve has 2 sections (cusps) instead of the usual 3. The abnormal valve is
subject to more than the usual wear and tear over time, resulting in a progressive
degeneration of the valve and in progressive worsening of the degree of stenosis. Measures
of the severity of this condition include the presence of certain echocardiographic findings and
the presence or absence of symptoms due to the AS.

Mr. Turk's echocardiogram, performed on 8/10/20, confirms that his arctic stenosis is

in the severe range. The diagnosis of severe AS is based on certain echocardiographic
findings, including a calculation of the cross-sectional area of the valve orifice when fully
opened (aortic valve area, or AVA) and a measure of the extra pressure required to open the

 
GEORGE BREN, M.D.
1700 KALORAMA RD. N.W.
#409

WASHINGTON, D.C. 20009
stenotic valve and maintain a normal cardiac output as compared to.a normal valve (pressure
gradient). In Mr. Turk’s case, the echocardiogram shows an AVA of 0.8 cm2 anda peak
pressure gradient of 64 mm of mercury, both considered in the severe range. The echo further
showed that the strength of the heart muscle appeared normal, although an electrocardiogram
(ECG) shows abnormal thickening of the muscle, a finding to be expected given the extra
work the muscle must perform.

it should be noted that these echocardiographic parameters which define severe AS are not
randomly chosen, but rather are based on the fact that severe AS is truly defined to be that
the degree of stenosis which can have important health consequences, including heart
failure and death. The echocardiographic definitions of severe AS are selected to be those
parameters that correlate with the onset of this high-risk period.

Mr. Turk’s medical record also indicates that in recent months, as initially reported in the
record on 3/5/20, Mr. Turk has been bothered by symptoms of shortness of breath (dyspnea)
with exertion and chest pain with exertion. These text-book symptoms of severe AS result
from the fact that the heart is unable to meet its pumping requirements if those requirements
increase even a small amount. Thus, the development of symptoms in the course of AS
progression implies that the disease has reached an even more severe stage, resulting in
even higher risk of heart failure and death. As a result, the standard treatment for severe,
symptomatic AS is invasive valve replacement to directly alleviate the stenosis. It is my
opinion that Mr. Turk should be treated with invasive valve replacement in the next

several months, irrespective of COVID-19 related risks.

Anxiety disorder - This is a chronic problem with Turk that is being treated with the drug
buspirone.

Major Depressive Disorder - This is also a chronic problem which is currently being treated
with mirtazapine. He is not considered to be suicidal.

On 7/20/20 the Centers for Disease Control and Prevention (CDC) issued a report
(People with Certain Medical Conditions (1)). which includes a list those medical conditions
which (co-morbidities) that are known to increase the risk of developing severe or fatal COVID-
19 disease (so-called Tier 1 conditions) and those that might increase risk (Tier 2). Mr. Turk has
“serious heart disease” a CDC-recognized Tier 1 risk indicator.

Because severe AS is relatively uncommon, particularly in Mr.Turk’s age demographic,
there appear to have been too few cases amongst those with COVID-19 to draw meaningful,
statistically relevant conclusions. Thus, the CDC does not specifically note that severe AS is a
Tier 1 condition, but rather includes it in a generic category it terms “serious heart disease’. As
has been noted above, severe AS certainly is a form of “serious heart disease” given the health
hazards that can result even in the absence of other stressors such as COVID-19. This is even
more true when symptoms are present which, in conjunction with the echocardiographic
findings, indicate that the heart is unable cope with simple, day-to-day stressors such as
walking, let alone the majors stressors induced by COVID-19, including the extra work of

 

 
GEORGE BREN, M.D.
1700 KALORAMA RD. N.W.
#409
WASHINGTON, D.C. 20009
breathing, tachycardia, sepsis, fever, low oxygen levels, etc., allof which prove to be very poorly
tolerated in an individual with an already over-taxed heart.

The CDC, in their report, cite several studies that discuss the relationship between
“serious heart conditions” and severe or fatal COVID-19 disease. As noted, these reports refer
to a spectrum of heart conditions which a clinician would consider to be serious, without
specifically referring to severe AS due to its low prevalence and therefore the inability to provide
Statistically meaningful findings as compared to other, more common, forms of heart disease.

Thus, the CDC cites work by Chen, et. al.(2) which reviewed the outcomes of 1590
hospitalized patients with proven COVID-19 disease. The presence of coronary artery disease
(in which plaque forms in the walls of the the coronary arteries which can result in death or
myocardial infarction) increased the risk of severe or fatal COVID disease by a factor of 4.28. A
report by Williamson, et. al.(3) followed the course of approximately 17 million adults enrolled in
the UK National Health Service. 5,683 of these adults ultimately died of COVID-19, with serious
heart conditions, in which they specifically include the presence of severe valvular disease,
increasing the risk of death by a factor of 2.01. Zheng et. al. (4) published the results of a meta
analysis of COVID-19 outcomes The analysis included 13 earlier reports involving 3027
confirmed COVID-19 patients with cardiovascular disease. In this population the risk of dying
was 5.19 times higher than those without heart disease and the odds of developing heart injury
was increase 43-fold. Yang et. al. (5) also performed a meta analysis that included 7 studies
and 1576 COVID-19 patients. The presence of cardiovascular disease increased the risk of
dying frorn COVID by a factor of 3.42. The CDC's conclusion that serious heart conditions
rightfully belong in the Tier 1 category appears well-justified.

Additionally, based on readily available data, it appears that federal inmates are at
higher risk of contracting and of dying from COVID-19. Federal BOP data as presented on their
website (6) (accessed 9/15/20) show that there have been a total of 53,266 COVID tests
performed on a total of 126,754 federal inmates, of which 13,299 were positive with results
pending in 2,042 individuals. The BOP additionally reports that there are currently 1,930
inmates with positive tests (who presumably are undergoing either active treatment or
observation) while 11,476 inmates have recovered and 119 have died.

Because only about 40% of federal inmates have been tested (53,266 tests/126,724
inmates) the actual number of COVID-19 cases is almost assuredly even higher than the stated
figures. Nevertheless, several observations can be made regarding these figures.

Firstly, although the BOP points out that, as more than 1 test may have been positive in
a given inmate, one can not equate the number of positive tests with the number of positive
individuals, A careful analysis of their data shows that these 2 figures are in actuality almost
identical. All patients with positive tests must be in 1 of 3 categories; those with current, active
disease, those who have recovered and those who have died. This total of 13,525 inmates
(1,930 + 11,476 + 119) is virtually identical to the 13,299 reported positive tests. Note that the
reported figures indicate more infected inmates than the total number of positive tests, indicating
some inaccuracy in reporting. For simplicity's sake, the inmates with pending tests can be
ignored due to their small relative number.

 
GEORGE BREN, M.D.
1700 KALORAMA RD. N.W.
#409
WASHINGTON, D.C. 20009

Second, despite the diligent approach take by the BOP, federal inmates are testing
positive for coronavirus at higher rates than the general population. The available data show
that 13,523 of 53,266 tested inmates are SARS-CoV-2 positive, yielding a positivity rate of 25%,
a rate which is substantially higher than the national average which stands at 8.0% since 3/1/20
and at 5.8% for the week of 9/4-9/11/20 (7).

In addition, federal inmates have a higher mortality rate from COVID-19 as compared to
the general population. The BOP reports 119 deaths/126,754 federal inmates, which is
equivalent to 94 deaths/100,000 individuals. In contrast, the nationwide mortality rate is
59/100,000 since the onset of the pandemic (8). Again, note that pending test results can be
safely ignored without altering these conclusions.

There are many potential factors that could explain the observed differences in the
COVID-19 infection and mortality rates between federal inmates and the general population,
including differences in environment, the ability to socially distance, availability of personal
protective equipment, and demographics. The key point, however, is that despite the many
precautionary measures taken by the BOP, there remain significant differences between BOP
data and the overall US figures as reported by the CDC and Johns Hopkins University which
indicate that federal prisoners have a significantly higher risk of both infection and death from
COVID-19 than the general US population.

Based on the above, it is my opinion that:

Mr. Turk has severe AS which substantially increases his risk of developing severe of fatal
COVID-19 disease should he become infected. Although one is unable to quantify this risk due
to the disease’s low prevalence, the nature of severe AS would be expected to increase these
risks even higher than those other conditions in the generic category of “serious heart
conditions.”

irrespective of Mr. Turk’s COVID status, he should have invasive valve replacement within the
next few months, based solely on the severity of his AS.

Despite the best efforts of the BOP, federal inmates are at a higher risk of contracting and dying
from COVID-19 disease than the general population.

Respectful b d,

George Bren, M.D.

 
GEORGE BREN, M.D.
1700 KALORAMA RD. N.W.
#409
WASHINGTON, D.C. 20009
References:

 

https://www.CDC/gov/coronavirus/2019-ncov-need-extra-precautions/people-with-certain-
medical-conditions.html

(2) Chen, R., et. al. Risk Factors of Fatal Outcome in Hospitalized Subjects with Coronavirus
Disease 2019 from a Nationwide Analysis in China. CHEST

(3) Williamson, E., et. al., OpenSAFELY: factors associated with COVID-19-related death in the
linked electronic health records of 17 million adult NHS patients. medRxiv, 2020: p.
2020.05.06.20092999

(4) Zheng. Z., et. al., Risk of critical & mortal COVID-19 cases: A systematic literature
review and meta-analysis. Journal of infection, 2020

(5) Yang, J., et. al., Prevalence of comorbidities and its effects ia patients infected with SARS-
CoV-2: a systematic review and meta-analysis. International Joumal of Infectious Diseases
2020. 94: p. 91-95

(6) https://www.bop.gov/coronavirus/ (accessed 9/15/20)

(7) https:/Avww.cdc.gov (accessed 9/15/20)

(8) https:/Avww.coronavirus.jhu.edu (accessed 9/15/20)

   

 
PERSONAL INFORMATION.

Office:

Home:

Place of Birth:
Date of Birth:
Social Security No:
Citizenship:

LICENSURE:
Maryland:

District of Columbia:

CERTIFICATION:
Specialty:

Subspecialty:

EDUCATION:
1969-1973

1971-1975

CURRICULUM VITAE

GEORGE B. BREN, M_D.

7704 Matapeake Business Dr., Suite 325
Brandywine, MD 20615
(240) 244-5151

1700 Kalorama Rd., NW, Unit 409
Washington, DC 20009
(202) 338-4895

New York, NY
April 1, 1952
XXX-XX-XXXX

USA

License # D0042707, Initial date of licensure; 12/2/91
Expiration date: 9/30/20

License # MD12915. Initial date of licensure: 7/31/81

Expiration date: 12/31/20

National Board of Medical Examiners, 1976
American Board of Internal Medicine
January 1, 1978

American Board of Internal Medicine/Cardiovascular Disease
1981

Northwestern University
Evanston, Hlinois
BS.

Northwestem University School of Medicine

 
1975-1976

1976-1978:

1978-1980:

1980-1981:

PROFESSIONAL EXPERIENCE:

1981-1987

1987-1989

1989.Present

2/1/89 - 3/31/96

 

Curriculum Vitae
George B. Bren, M.D.
Page: 2

Chicago, linois
M.D.

George Washington University Medical Center
Washington, DC

Internship - Medicine

John Sheagran, M_D.

George Washington University Medical Center
Washington, DC

Residency - Medicine

John Sheagran, M.D.

George Washington University Medical Center
Washington, DC

Fellowship - Cardiology

Allan Ross, M.D.

George Washington University Medical Center
Washington, DC

Special Research Fellowship - Cardiology
Allan Ross, M.D.

George Washington University School of Medicine
2150 Pennsylvania Avenue NW

Washington, DC 20037

Assistant Professor of Medicine (Cardiology)

George Washington University School of Medicine
2150 Pennsylvania Avenue NW

Washington, DC 20037

Associate Professor of Medicine (Cardiology)

George Washington University School of Medicine

2150 Pennsylvania Avenue NW

Washington, DC 20037

Associate Clinical Professor of Medicine and Emergency Medicine

Roy Leiboff, M.D. and George Bren, M.D., P.C.
Curriculum Vitae
George B. Bren, M.D.
Page: 3

2440 M Street NW, Suite 314
Washington, DC 20037
Private Practice

4/1/96 - 6/30/10 Heart Center of Southern Maryland, L.L.P.
8926 Woodyard Road, Suite 601
Clinton, MD 20735
Private Practice

TVUAO -12/0/11 George Bren M.D., P.L.L.C.
2440 M Street NW, Suite 804
Washington, DC 20037
Private Practice

1/1/12 to 6/30/2020 Heart Care of Southern Maryland, L.L.P.
7704 Matapeake Business Dr., Suite 325
Brandywine, MD 20613
Private Practice

7/1/2020 ~ Present Medstar Shah Medical Group
Brandywine Cardiology
7704 Matapeake Business Dr., Suite 325
Brandywine, MD 20613

PROFESSIONAL SOCIETIES: American Heart Association
DC Medical Society
PUBLICATIONS
ARTICLES
1. McManus BM, Bren GB, Robertson EA, Katz RJ, Ross AM, Roberts WC: Hemodynamic Cardiac
Constriction Without Anatomic Myocardial Restriction or Pericardial Constriction. American Heart
Journal 102:134-136, July 1981.

2. Bren GB and Katz RJ: Diagnosis and Evaluation of Paroxysmal Atrial Tachycardia. Practical
Cardiology 7:57-68, December 1981.

3. Wasserman AG, Bren GB, Ross AM, Richardson DW, Hutchinson RG, and Rios JC: Prognostic

 
10.

i.

13,

Curriculum Vitae
George B. Bren, M.D.
Page: 4

Implications of Diagnostic Q Waves Post Myocardial Infarction (Q waves post MI). Circulation
65.1451-1455, 1982.

Johnson RA, Wasserman AG, Leiboff RH, Katz RJ, Bren GB, Varghese PJ, Ross AM: Intravenous
Digital Left Ventriculography at Rest and with Atrial Pacing as a Screening Procedure for Coronary
Artery Disease. JACC 2(5):905-910, November 1983.

Leiboff RH, Bren GB, Katz RJ, Korkegi R, Ross AM: Determinates of Transstenotic Gradients
Observed During Angioplasty: An Experimental Model. Am Cardiol 52:1311-1317, December
1983.

Leiboff RH, Katz RJ, Wasserman AG, Bren GB, Schwartz H, Varghese PJ, Ross AM: A
Randomizes Angiographically Controlled Trial of Intracoronary Streptokinase in Acute Myocardial
Infarction. Am J Cardiol 53:404-407, February 1984,

Wasserman A, Katz RJ, Varghese PJ, Leiboff RH, Bren GB, Schlesselman S, Varma V, Reba R,
Ross AM: Exercise Radionuclide Ventriculographic Responses in Hypertensive Patients with Chest
Pain. N Eng J Med 311:1276-80, November 1984.

Schwartz H, Leiboff RH, Bren GB, Wasserman A, Katz R, Varghese PJ, Sokil A, Ross AM:
Temporal Evolution of the Human Coronary Collateral Circulation after Myocardial Infarction JACC
4(6): 1088-93, December 1984.

Schwartz H, Leiboff RH, Katz RJ, Wasserman AG, Bren GB, Varghese PJ, Ross AM:
Arteriographic Predictors of Spontaneous Improvement of Left Ventricular Function Following
Myocardial Infarction. Circulation 71:(3):466, March 1985.

TIMI Study Group. The Thrombolysis in Myocardial Infarction (TIMID Trial: Phase I Findings. N
Eng I Med 312:932-6, April 1985.

Gold RL, Bren GB, Katz RJ, Varghese PJ, Ross AM: Independent and Interactive Effects of
Digoxin and Quinidine on the Atrial Fibrillation Threshold in Dogs. JACC 6:119-123, July 1985.

Gold R, Katz RJ, Bren GB, Varghese PJ, Ross AM: Treatment of Sinus Node Re-etntrant
Tachycardia with Verapamil, Am Heart J 109:(5), Part L 1104-1108, May 1985.

Schaer DH, Leiboff RH, Katz RJ, Wasserman AG, Bren GB, Varghese PJ, Ross AM: Recurrent
Early Ischemic Events after Thrombolysis for Acute Myocardial Infarction. Am J Cardiol 59°788,
1987.
14.

Curriculum Vitae
George B. Bren, M.D.

Pape: 5

Bren GB, Wasserman AG, Ross AM: The Electrocardiogram in Patients Undergoing Thrombolysis
for Myocardial Infarction. Circulation 76:, Supp ILL 18, 1987.

ABSTRACTS

i.

Rios JC, Wasserman A, Bren GB, Ross AM: Does location or late disappearance of Q waves after
myocardial infarction affect catangl American Journal of Cardiology 45.400, 1980. (Presented
at the 2%b Annual Scientific ion of the American College of Cardiology, March 1980).

   

Wasserman AG, Rios JC, Bren GB, Katz RJ, Bogaty D, and Ross AM: Prognosis after infarct:
Stratification by Q wave evolution. American Journal of Cardiology 47:465, February 1981.

(Presented at the 30th Annual Scientific Session of the American College of Cardiology, March
1981).

 

Bren GB, Varghese PJ, Katz RJ, and Ross AM: Arrhythmogenicity of Encainide. The role of OT
interval. AmJ Cardiol 47: 498, February 1981. (Presented at the 30th Annual Scientific Session of
he Ar ‘ollege ology, March 1981).

 

Bren GB, Varghese PJ, Rios JC, Katz RJ, Wasserman AG, Ross AM: Prevention of ventricular
fibrillation by verapamil: Minimum effective dose. Clinical Research 30 (2):175A, April 1982.

Wasserman AG, Bogaty D, Bren GB, Ross AM, Rios JC: Recurrent myocardial infarction:
Stratification by electrocardiographic location. Clinical Research 30 (2):175A. April 1982.

Bren GB, Varghese PJ, Katz RJ, Ross AM: Change in ventricular refractoriness after a premature
beat and its return to steady state in man. Clinical Research 30 (2):175A. April 1982.

Leiboif RH, Bren GB, Katz R, Korkegi R, Katz B, and Ross AM: Determinants of transstenotic
gradients observed during angioplasty. Am J Cardiol 49-917, March 1982. (Presented at the 31st
Annual Scientific Session of the American College of Cardiology, April 1982).

Bren GB, Varghese PJ, Leiboff RH, Ross AM: Electrophysiologic mechanism for the antifibrillatory
action of verapamil Am J Cardiol 49: 1043, March 1982. (Presented at the 3 1st Annual Scientific
n April 1982).

 

Leiboff RH, Ross AM, Katz R, Wasserman A, Bren G, and Varghese PJ. A randomized controlled
trial of intracoronary streptokinase in acute MI: Preliminary (cautionary) observations. Clinical
Research 30 (2):200A, April 1982. es : JR National Meeting, May
1982).

 

 
10.

11.

13.

14.

15.

16,

17.

18.

Curriculum Vitae
George B. Bren, M_D.
Page: 6

Ross A, Johnson R, Wasserman A, Katz R, Bren G, Leiboff R, Varghese P: Intravenous digital left
ventriculography as a screening procedure for coronary disease: Accurate imaging of wall motion
abnormalities. Clinical Research 30 (2):216A, April 1982. (Presented at the AAP/ASCUVAFCR
National Meeting, May 1982).

Ross AM, Johnson R, Wasserman AG, Katz RJ, Bren GB, Leiboff RH, and Varghese PJ.
Intravenous digital left ventriculography at rest and with atrial pacing as a screening procedure for

coronary disease. Circulation 66: TE-228, 914, October 1982. (Presented at the 55th Annual Scientific
‘ sociation, November 1982).

 

Varghese PJ, Bren GB, and Ross AM: Electrophysiology of external pacing: A comparative study
with h endocardial pacing. Cavlation & 66: 1-349, 1395, October 1982. (Presented at the 55th Annual
: of the Heart Association, November 1982).

 

Katz RJ, Wasserman AG, Leiboff RH, Bren GB, Varghese PJ, and Ross AM: The importance of left

anterior descending stenosis in the ejection fraction response to exercise radionuclide
vena’ Circulation 66:88-93, 249, October 1982. (Presented at the 55th Annual
Scienti Lol ean iation, November 1982).

 

Leiboff RH, Katz RJ, Wasserman AG, Bren GB, Varghese PJ, and Ross AM: A randomized
controlled trial of intracoronary streptokinase in acute MI. Preliminary (cautionary) observations.
Circulation 66:11-334, 1337 , October 1982. (Pre: tthe 55th Annual Scientific Session of
American H jon, November 1982).

   

   

Wasserman AG, Johnson R, Katz RJ, Leiboff RH, Bren GB, Varghese PJ, and Ross AM:
Comparison of ischemic wall motion abnormalities: Radionuclide vs intravenous digital techniques.
Circulation 66:TI-228, 913, October 1982. (Presented at the 55th Annual Scientific Session of the
American Heart Association, November 1982).

Wasserman AG, Katz RJ, Varghese PJ, Leiboff RH, Bren GB, and Ross AM: The response of
hypertensives to exercise radionuclide ventriculography. Journal of the: American College of
Cardiology 1(2):650, February 1983. [

American College of Cardiology, March 1983 )

Ross AM, Johnson R, Wasserman AG, Katz RJ, Bren GB, Leiboff R, Varghese PJ: Intravenous

digital s subtraction angiography: Applications in coronary ane disease. (Scicntific Exhibit
ted at the 32nd Annual Scientific Session of the American College of Cardiology, March

 

   

Schwartz_H, Katz RJ, Leiboff R, Sokil A, Wasserman AG, Varghese PJ, Bren GB, Ross AM: The

 
19.

20.

ba
bo

te
as

24,

Curriculum Vitae
George B. Bren, M.D.
Page: 7

temporal evolution of the coronary collateral circulation after acute myocardial infarction in man.
Journal of the American College of Cardiology I (2): 380, February 1983. (Presented at the 56th
jation, November 1983).

 

Ross AM, Johnson R, Katz RJ, Varghese PJ, Leiboff RH, Bren GB, Schwartz H, Wasserman AG:

Diagnosis of coronary artery disease by aortic igual s subtraction pouty. Ciryulation 68: 1-43,
170, October 1983, re AnNuUal 3 fic

Association, Novenibir 1980) -

 

Wasserman AG, Schwartz H, Johnson RA, Katz RJ, Leiboff RH, Bren GB, Varghese PJ, Ross AM:
Digital subtraction angiography combined with atrial pacing to detect additional ischemic zones after
myocardial infarction. Circulation 68:11-41, 162, , October 1983. (Presented at the 56th Annual
scientific Session of the American Heart Association, November 1983).

   

Katz RJ, Bren GB, Varghese PJ, Gold RL, Ross AM: Oral propafenone for refractory ventricular
a “peeticers of efficacy. Circulation 68:1-271, 1082, October 1983. (Presented at the
561 sTHLEE session of the American Heart Association, November 1983).

 

Johnson R, Wasserman AG, Katz RJ, Leiboff RH, Bren GB, Varghese PJ, and Ross AM:
Correlation of coronary stenosis and contrast density decay curves by on-line subtracted digital
fluoroscopy. Journal of the American College of Cardiology 3.588, 1984. (Presented atthe 33rd
Annual Scientific Session ollege of Cardiology, March 1984.)

     

Wasserman AG, Johnson R, Schwartz H, Katz RJ, Leiboff RH, Bren GB, Varghese PJ, Ross AM:
Digital Fane eR expan uses in heart disease. (Scientific Exhibit presented a

 

Schwartz H, Leiboff RH, Wasserman AG, Katz RH, Bren GB, Varghese PJ, Johnson R, Ross AM:

Coronary arteriographic descriptors of spontaneous improvement in ejection fraction after acute

infarction. Journal of the American College of Cardiology, 3.575, 1984. (Presented at the 33rd
session of the American Colles gy, March 1984).

 

Schwartz H, Katz RJ, Leiboff RH, Wasserman AG, Bren GB, Varghese PJ, Johnson R, Ross AM:
Guidelines for the use of contrast induced hyperemia for digital angiographic analysis of coronary
blood flow. (Presented at the 57th

November 1994.

 

Johnson R, Wasserman AG, Katz RJ, Leiboff RH, Bren GB, Tannenbaum ES, Ross AM:
Correlation of coronary anatomy and function using contrast density decay curves by on-line
subtracted digital fluoroscopy. (Pre at the 571

Heart Association, November, 1984),

 

 
27.

29.

30.

31.

33.

34.

Curriculum Vitae
George B. Bren, M_D.
Page: 8

Ross AM, for the TIMI Investigators, NHLBI, Bethesda, MD: Electrocardiographic and
angiographic correlations in myocardial infarction patients treated with thrombolytic agents: A
report from the NHLBI Thrombolysis in Myocardial Infarction (TIMI) Trial. Journal of the
American College of Cardiology, Vol. 5, No. 2, February 1985. (Presented at the 34th Annual
Scientific Session of the American College of Cardiology , March 1985).

Bren GB, Gold RL, Sokil A, Katz RJ, Varghese PJ. Ross AM: The effects of autonomic tone on
post defibrillation arrhythmias. Clinical Research 33(2), April 1985. (Presented at the National
Meeting, American Federation for Clinical Research, May 1985).

DeCarli C, Varghese PJ, LaRosa JC, Bren GB, Rios JC, Ross AM: Electrophysiologic effect of
Digoxin on magnesium deficient atria and AV node in dogs. Clinical Research 33(2), April 1985.
(Presented at the National Meeting, American Federation for Clinical Research, May 1985).

Varghese PJ, Bren GB, Katz RJ, Gold RL, ROss AM: Internal defibrillation of the atrium:
Importance of electrode position. Clinical Research, Vol. 33, No. 2, April 1985.

Schaer DH, Leiboff RH, Wasserman AG, Katz RJ, Schwartz H, Schmidt SB, Bren GB, Varghese PJ,
Ross AM: Exercise testing after infarction/thrombolysis identifies patent vessels and residually
ischemic myocardium. Circulation 72:1M-1673, 1985. (Presented at the 58th Annual Scientific
Session of the American Heart Association, November, 1985).

    

Bren GB, Wasserman AG, Sheehan FH, Forman $8, Dodge HT, Ross AM, and the TIMI

Investigators: Electrocardiographic evolution during acute myocardial infarction as a correlate of left

ventricular functional outcome. Circulation 72: I-1673, 1985. (Presented at the 58th Annual
ion, November, 1985).

 

Schaer DH, Katz RJ, Leiboff RH, Bren GB, Schwartz H, Schmidt SB, Varghese PJ, Wasserman AG,
Ross AM: Ischemic double Jeena ene reperfusion for acute myocardial infarction,
Circulation 72:1H-218, 1985. Presge a al Scie Sessict an He
Association, November, 1985).

 

Bren GB, Wasserman AG, Ross AM: Hazards of using post thrombolytic ST segment evolution asa
reperfusion marker. Observations from the TIMI trial, Journal of the American College of
Cardiology 7:17A, 1986. (Presented at the 35th Annual Scientific Session of the Americay es

of Cardiology, March, 1986).

Schaer DH, Leiboff RH, Wasserman AG, Martin LW, Varghese PJ, Katz RJ, Bren GB, Bren T,
Magee M, Ross AM: Long term follow-up of patients receiving intracoronary streptokinase
compared with randomly assigned controls. Journal of the American coleme of eee 7 194,

 

1986. (Presente
March, 1986).

 

 
36,

37.

38.

39,

4i.

Curriculum Vitae
George B. Bren, M_D.
Page: 9

Schaer DH, Wasserman AG, Leiboff RH, Martin LW, Katz RJ, Bren GB, Varghese PJ, Ross AM:
Prevalence of recurrent ischemia following thrombolytic therapy in a cohort of single disease
patients. Journal of the American College of Cardiology 7:65A, 1986. (Present the 35th

Annual Scientific Session of the American College of Cardiology, March, 1936).

Steinberg JS, Katz RJ, Bren GB, Bulf L, Varghese PJ, Wasserman AG, Ross AM: Efficacy of oral
diltiazem to control rest and exercise ventricular response in atrial fi brillation. Journal of the
American College of Cardiology 7:157A, 1986. (Presented at the 35th A ¢ 5s

the American College of Cardiology, March, 1986).

Bren GB, Wasserman AG, El-Boyoumi J, Ross AM: Comparison of DDD and rate ‘responsive VVI
pacing during exercise. Circulation 74 Supp Il: 1-38, 1986, 59th Annu:
iff sion of the American Heart Association, November, 1986).

 

  

Schaer DH, Leiboff RH, Wasserman AG, Katz RJ, Bren GB, Varghese PJ, Ross AM: The need for
mechanical therapy after successful thrombolysis. Circulation Supp U:0-429, 1986. Presented at
I Ann ientific ion of the American Heart Association, November, 1986).

Bren GB, Wasserman AG, Ross AM: Electrocardiographic infarct evolution is accelerated by
suncesstul rosa Journal of the American College of Cardiology 9-63A, 1987. (Presented
at th al Scientifi ze iology, March, 1987).

 

Bren GB, Wasserman AG, Ross AM: Coronary perfusion status in Q and non-Q wave infarction
patients presenting with ST elevation. Circulation 76, Supp [V:IV-123, 1987. Presented at the 60th
Annual Scientific Session of the American Heart Association. November, 1987).
